IN THE SUPREME COURT OF TEXAS
                                           444444444444
                                             NO. 18-0734
                                           444444444444

                            IN THE INTEREST OF Z.M.M., A CHILD

            4444444444444444444444444444444444444444444444444444
                              ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444


                                           PER CURIAM


        In this parental termination case, the trial court terminated the father’s parental rights under

three grounds for termination specified in the Texas Family Code—section 161.001(b)(1)(D), (N),

and (O). See TEX. FAM. CODE § 161.001(b)(1)(D), (N), (O). The father appealed, challenging the

sufficiency of the evidence as to all three grounds, and the court of appeals affirmed the trial court’s

order for termination based only on section 161.001(b)(1)(O) because an appellate court need only

uphold one ground for termination on appeal. ___ S.W.3d ___, ___ (Tex. App.—San Antonio 2018)

(mem. op.); see also TEX. FAM. CODE § 161.001(b); TEX. R. APP. P. 47.1. The court of appeals also

upheld the trial court’s finding that termination of the father’s parental rights was in the child’s best

interest. ___ S.W.3d at ___.

        Parental rights may be terminated under section 161.001(b)(1)(D) if clear and convincing

evidence supports a finding that the parent “knowingly placed or knowingly allowed the child to

remain in conditions or surroundings which endanger the physical or emotional well-being of the
child.” TEX. FAM. CODE § 161.001(b)(1)(D). Parental rights may be terminated under section

161.001(b)(1)(O) if clear and convincing evidence supports that the parent “failed to comply with

the provisions of a court order that specifically established the actions necessary for the parent to

obtain the return of the child.” Id. § 161.001(b)(1)(O). Under section 161.001(b)(1)(M), a court

may terminate parental rights if the parent previously “had his or her parent-child relationship

terminated with respect to another child based on a finding that the parent’s conduct was in violation

of Paragraph (D) or (E) or substantially equivalent provisions of the law of another state.” Id.

§ 161.001(b)(1)(M). Because only one ground is required to terminate parental rights and section

161.001(b)(1)(D) has consequences for termination of parental rights as to children in a future

proceeding under section 161.001(b)(1)(M), terminating parental rights under section

161.001(b)(1)(D) implicates significant due process concerns for a parent’s care, custody, and

control of his children. See id. § 161.001(b)(1)(D), (M); U.S. CONST. AMEND. XIV, § 1; TEX.

CONST. art. I, § 19.

       Further, under section 161.001(d),

       A court may not order termination under Subsection (b)(1)(O) based on the failure
       by the parent to comply with a specific provision of a court order if a parent proves
       by a preponderance of evidence that:

               (1) the parent was unable to comply with specific provisions of the court
               order; and

               (2) the parent made a good faith effort to comply with the order and the
               failure to comply with the order is not attributable to any fault of the parent.

TEX. FAM. CODE § 161.001(d). In its order for termination, the trial court found that the father did

not prove by a preponderance of evidence that he “was unable to comply with specific provisions


                                                  2
of a court order” and that he did not prove he “made a good faith effort to comply with the order and

the failure to comply with the order [was] not attributable to any fault of the parent.” Id. Although

the father framed the issue in the court of appeals as sufficiency of the evidence to terminate his

rights under section 161.001(b)(1)(O), the father’s argument consisted of reasons why he could not

comply with the order, asserting that it was not his fault he was unable to comply with the order

despite his good faith effort. In this Court, the father asserts that section 161.001(d) should have

precluded the trial court from terminating his rights under section 161.001(b)(1)(O).

       The trial court’s finding that section 161.001(d) did not preclude termination under section

161.001(b)(1)(O) and the father’s arguments on appeal should have alerted the court of appeals to

the father’s arguments under section 161.001(d). Courts must broadly construe issues to reach all

core and substantive questions such that the merits of an appeal are addressed when reasonably

possible to provide the party with a meaningful appeal. See Ditta v. Conte, 298 S.W.3d 187, 189–90

(Tex. 2009); In re S.K.A., 236 S.W.3d 875, 889–90 (Tex. App.—Texarkana 2007, pet. denied); see

also TEX. R. APP. P. 38.9. In finding that the evidence was sufficient to terminate the father’s

parental rights under section 161.001(b)(1)(O) due to the father’s failure to comply with the order,

the court of appeals should also have reviewed the trial court’s decision as to section 161.001(d)

based on the father’s arguments that he was unable to comply with the order despite a good faith

effort. The court of appeals erred in failing to address section 161.001(d) as it related to termination

of the father’s parental rights under section 161.001(b)(1)(O), depriving the father of a meaningful

appeal of all substantive issues.




                                                   3
       In light of our holding in In re N.G., ___ S.W.3d ___ (Tex. 2019) (per curiam)—in which

we held that due process requires an appellate court to review and detail its analysis as to

termination of parental rights under section 161.001(b)(1)(D) or (E) of the Family Code when

challenged on appeal—we hold that the court of appeals erred in failing to address the father’s

challenge as to section 161.001(b)(1)(D), upholding the order for termination based only on section

161.001(b)(1)(O). We also hold that the court of appeals erred in failing to address the merits of

section 161.001(d) as it relates to termination of the father’s parental rights under section

161.001(b)(1)(O). Without hearing oral argument, see TEX. R. APP. P. 59.1, we grant the father’s

petition and remand the case to the court of appeals for further proceedings consistent with this

opinion and our opinion in In re N.G.



OPINION DELIVERED: May 17, 2019




                                                4